NETERER, District Judge.
These two. cases are submitted upon the record of the first case, and the decision shall apply to both.
The plaintiff appellant seeks to enjoin sale under execution to satisfy a judgment in the state court against the Christmas Hill Mining Company of the interest of said mining company in mining machinery held undér conditional sales contract. After levy, claim was made to the sheriff, under the statute of California, for the machinery, by plaintiff, and, no bond being filed, the levy was released, and the writ returned by the sheriff unsatisfied. A receiver thereafter was appointed on petition of the judgment creditor of the mining company, but has not qualified. *562It is alleged that the “Auburn Lumber Company has maliciously • * * prosecuted its supplementary proceeding against the plaintiff * * * and harasses * * * (plaintiff) * * * in attending court proceeding in the state of California,” resulting in damage to the plaintiff, and states that, unless restrained, plaintiff’s damage is irreparable: A rule to show cause why defendants should not be enjoined was entered and, pending hearing, restraining order was issued. It appears that defendant lumber company is solvent.
On date of hearing, all parties appearing, the show cause order was discharged and restraining order dissolved and injunction denied, from which order this appeal is prosecuted.
It is obvious from the record that, if the complaint states a cause of action, and that if injured, plaintiff has an adequate, speedy, and complete remedy at law.
Affirmed.